Citation Nr: 1140172	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-35 889	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

T. Mainelli



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2011, the Veteran failed to show for a scheduled hearing before the Board in Washington, D.C., without good cause, and has not motioned for a new hearing.  As such, the Board will proceed with adjudication of the case as if the hearing request was withdrawn.  38 C.F.R. § 20.702.


FINDING OF FACT

The Veteran's right ear hearing loss, which first manifested many years after service, is not causally related to active service; it is not shown that the Veteran manifests a left ear hearing loss disability related to active service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran primarily seeks service connection for profound right ear hearing loss which he attributes to noise exposure during active service.  He describes military noise exposure involving artillery and guns while serving in an artillery unit, and airplanes during parachute jumps.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration Training Letter 10-02 (Mar. 18, 2010) (determining that sensorineural hearing loss is an organic disease of the nervous system which is subject to presumptive service connection under 38 C.F.R. § 3.309(a)).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  Under VA regulations, competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).  

The Veteran's January 1963 enlistment examination reflected 15/15 whispered voice testing bilaterally.  Audiometric testing was not conducted.

A June 1963 airborne examination reflected the following audiometric readings:


250
256
500
512
1000
1084
2000
2048
3000
2396
4000
4096
6000
6144
8000
8192
RIGHT
10
10
10
10
X
10
-
-
LEFT
10
10
10
10
-
25
-
-

The Veteran's October 1965 separation examination reflected the following audiometric readings:


250
256
500
512
1000
1084
2000
2048
3000
2396
4000
4096
6000
6144
8000
8192
RIGHT
-
0
0
0
-
0
-
-
LEFT
-
0
0
0
-
0
-
-

At the time of separation, the Veteran specifically denied a history of ear trouble, headaches or dizziness.  The examiner found normal clinical findings for the ears (internal and external canals) as well as the drums (perforation). 

The Veteran's Department of Defense Form 214 reflects that he served as a wireman in an artillery unit.  He also earned the parachute badge.

Overall, the Veteran's service treatment records (STRs) provide strong evidence against the claim.  These records do not reflect any lay or medical evidence of decreased hearing acuity during service.  Additionally, these records include lay denial of ear trouble upon separation from service, and audiometric findings at the time of service separation which do not show any semblance of decreased hearing acuity in either ear.

Postservice, the Veteran's VA clinical records first reflect an evaluation for right ear hearing loss in 1994.  An April 1994 audiological evaluation recorded the Veteran's history of being diagnosed with Meniere's disease 25 years previous with military noise exposure as a paratrooper.  For the past two weeks, the Veteran had noticed a unilateral tinnitus in the right ear.  Brief episodes of dizziness were reported.  Audiometric testing demonstrated unilateral, low frequency, mild to moderate sensorineural hearing loss of the right ear.  Acoustic reflex testing suggested a cochlear site of lesion.  Auditory Brainstem Response Measurement and Electronystagmography (ABR) testing in May 1994 indicated a mild, compensated lesion of the right labyrinth or vestibular nerve.  A retrocochlear pathology could not be ruled out.  An August 1994 magnetic resonance imaging (MRI) scan of the brain was negative.

Thereafter, an October 1997 private medical record included the Veteran's report of a 10-year history of headaches and dizziness (vertigo), and a 20-year history of right ear hearing loss.  At that time, examination of the tympanic membranes (TMs) were reported as clear.

The Veteran sought to establish VA care in October 2003.  He reported right ear deafness with tinnitus "STEMMING FROM THE MILITARY" but he did not further elaborate.  Examination was significant for a scarred right tympanic membrane.  

A November 2003 VA audiology consultation reflected the Veteran's report of a 12-year history of decreased hearing acuity in the right ear with a 3-year history of military noise exposure.  He further reported a history of head trauma by hitting his right side of head on a plane in 1965.  Audiometric findings were interpreted as showing normal left ear (AS) hearing and a severe to profound mixed hearing loss in the right ear (AD).

A March 2005 VA audiology consultation recorded the Veteran's history of a gradual decreased right ear hearing acuity by 15 years, etiology unknown.  He stated that his hearing was good upon service discharge.  He thought that his hearing loss may be related to post-service civilian occupational noise exposure.  The Veteran had been advised that his type of hearing loss was less likely due to noise exposure as noise exposure generally affected both ears.  An additional audiometric evaluation in November 2006 revealed hearing sensitivity within normal limits (WNL) in the left ear and profound loss in the right ear.

The Veteran underwent VA Compensation and Pension (C&P) examination in December 2008.  At that time, Veteran described a history of military noise exposure involving artillery and paratrooper duties.  He did not report civilian noise exposure or appreciable tinnitus.  Audiometric testing revealed right ear auditory thresholds of 90 decibels or worse for all frequencies.  For the left ear, the auditory thresholds were 15 decibels or less for the frequencies of 1000, 2000, 3000 and 4000 Hertz.  It was reported that the Veteran had an auditory threshold of "105" at 500 Hertz.  Word recognition score was 96 for the left ear.  The VA audiologist noted that the current results were similar to the previous evaluation in 2005, indicating a severe to profound sensorineural hearing loss in the right ear and normal hearing in the left ear.  Following review of the claims folder, the VA audiologist opined that, in light of the normal hearing examinations on induction and separation, it is as likely as not that the Veteran's hearing loss was due to a factor other than military noise exposure.

Overall, the post-service medical records do not provide any direct evidence in support of this claim.  In this respect, these records first document right ear hearing loss in 1994 which is approximately 28 years after service discharge.  The earliest lay history of right ear hearing loss, provided in 1997, placed the onset of hearing loss approximately 11 years after service discharge.  This significant length of time between service separation and the onset of decreased right ear hearing acuity weighs heavily against this claim on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

Additionally, the Board finds no credible evidence of a current left ear hearing loss disability.  In this respect, the evaluations by private and VA examiners between 1994 and 2005 consistently found normal left ear hearing.  The VA C&P audiology examination in December 2008 reflected medical opinion that the left ear demonstrated normal hearing with audiometric findings unchanged since 2005.  In this context, it is clear that the reference to a decibel threshold of "105" at 500 Hertz on the examination report is a typographical error.

The Board also finds no medical evidence establishing a possible relationship between the current right ear hearing loss and active service.  The private medical records reflect the Veteran's post-service history of Meniere's disease followed by a diagnosis of unilateral, low frequency, mild to moderate sensorineural hearing loss of the right ear in 1994.  An extensive evaluation at that time indicated that acoustic reflex testing suggested a cochlear site of lesion while ABR indicated a mild, compensated lesion of the right labyrinth or vestibular nerve.  In December 2008, a VA C&P audiologist found that it is as likely as not that the Veteran's hearing loss was due to a factor other than military noise exposure.  This opinion was predicated on objective audiometric testing that showed normal hearing bilaterally on the service separation examination.

The Board observes that, even assuming that the December 2008 VA C&P examination report reference of a "105" decibel loss at 500 Hertz for the left ear is correct, there is no medical opinion which attributes any current left ear hearing loss disability to active service.

The only evidence tending to support this claim consists of the lay statements and opinions by the Veteran himself.  The Veteran appears to describe the gradual onset of decreased hearing acuity following his separation from service.  See VA Form 9 received September 2009.  However, this statement is inconsistent with his prior statements of record.  His first documented treatment, in 1994, first referenced problems with Meniere's disease beginning several years after service.  His first documented report concerning the onset of right ear hearing loss, in 1997, placed the onset of right ear hearing loss in approximately 1977.  

The Board also observes that the allegation of the gradual onset of decreased hearing acuity following service separation is inconsistent with statements made in 2005 and 2008, wherein the Veteran conceded an inability to recall the onset of his right ear hearing loss.  See VA clinical record dated March 2005; VA Form 21-4142 received June 2008.  In March 2005, the Veteran specifically stated that his hearing was good upon separation from service.

Overall, the Board places greater probative value to the Veteran's report to private examiners in the 1990s that his right ear hearing loss began many years after service discharge, as this report was made more contemporaneous in time to the events in question and is more consistent with the audiometric results at service separation which showed no decreased hearing acuity in any frequency.

The Veteran has also provided his personal opinion that his right ear hearing loss is attributable to his military noise exposure.  He describes military noise exposure involving artillery and guns while serving in an artillery unit, and airplanes during parachute jumps.  He asserts that VA physicians have related his hearing loss to his exposure to loud guns and artillery during active service.  He also argues that the military was the only place where he was exposed to loud noises.

The Veteran's description of military noise exposure is deemed credible and consistent with his service records.  However, the Veteran's current denial of any post-service noise exposure conflicts with his prior statement to a VA audiologist in 2005 wherein he asserted that his hearing loss may be related to post-service civilian occupation noise exposure.  Thus, the Board finds credible evidence that the Veteran's civilian occupation involved noise exposure.

In any event, the Board finds that the opinion of the December 2008 VA C&P audiologist holds substantially greater weight than the personal opinion of the Veteran, as the VA examiner has greater expertise and training than the Veteran to speak to the medical nexus issue at hand.  The Board acknowledges the Veteran's report that VA clinicians have informally told him that his right ear hearing loss is related to military noise exposure.  The Board notes that this informal opinion is not reflected in the clinical records.  Nonetheless, the Veteran's recollection of any informal opinion provided is also greatly outweighed by the December 2008 VA C&P audiologist opinion, as this opinion is shown to be based upon actual review of the records which importantly show normal hearing for both ears upon service separation. 

Finally, the Board acknowledges the Veteran's vague report of hitting the right side of his head on a plane in "1965."  The Veteran has not further elaborated on this alleged event, and no examiner has considered any aspect of the current disability to head trauma.  As reflected above, the Veteran's recollection of in-service events are not reliable and actual service records show no abnormality during service or upon service discharge.  As such, the Board finds that this lay recollection does not provide any direct, credible evidentiary support for this claim.

In summation, the Board finds that the preponderance of the evidence establishes that the Veteran's right ear hearing loss, which first manifested many years after service, is not causally related to active service.  The Board also finds that it is not shown that the Veteran manifests a left ear hearing loss disability related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).  See also Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (the benefit of doubt rule does not apply when preponderance of the evidence is against a claim). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

A pre-adjudicatory RO letter dated August 2008 fully satisfied the timing and content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties on the part of the Veteran and VA in developing his claim, and the criteria for establishing a disability rating and effective date of award.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs and relevant VA clinical records.  The RO has also assisted the Veteran in obtaining private clinical records.  In October 2008, the RO informed the Veteran of difficulty in obtaining specified private treatment records.  In December 2008, the RO received pertinent records of the Veteran's private evaluations for hearing loss.  In September 2009, the Veteran informed VA that VA had all relevant and available private treatment records.  The record does not disclose the existence of any records with the Social Security Administration which are relevant to this appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran was also afforded VA C&P examination in December 2008 based upon review of the claims folder.  The examination report reflects an accurate review of the claims folder, and a direct opinion that it is not likely that the Veteran's current right ear hearing loss is related to military noise exposure.  In support of this opinion, the VA audiologist referenced normal audiometric findings on the separation examination as a factor in this determination.  The opinion is also consistent with the Board's findings of fact in this case that right ear hearing loss first manifested after the first post-service year.

As indicated above, the Board does find an anomaly in this examination report as it pertains to a reference to a left ear auditory hearing threshold of "105" decibels at 500 Hertz which is inconsistent with all audiometric findings of record as well as the December 2008 audiologist diagnosis of normal left ear hearing.  This defect is not material to this claim, as the Veteran himself does not necessarily allege a current left ear hearing loss and there is no medical opinion attributing a left ear hearing loss to service.  

In totality, the Board finds that the December 2008 VA C&P examination report is adequate for rating purposes.  As the credible lay and medical evidence establishes that recurrent or persistent symptoms of disability have not been present since active service, there is no further need for opinion to address continuity of symptomatology. 

Overall, the Board finds that the evidence of record is sufficient to decide the claim on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating any of these claims.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


[Continued on following page.]
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


